DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered. 
Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18, 19 are amended; Claims 2, 5, 7, 10, 12, 15, 17, 20 are cancelled; No Claims are added.  Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18, 19 are currently pending and subject to examination.

Response to Arguments
Applicant's arguments filed in the remarks dated 08/23/2022 have been fully considered but they are moot in light of the amendments to the claims as a new grounds of rejection is presented in view of Yi et al. (see the office action for details). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 20200084828 A1) in view of Yi et al. (US 20180145795 A1).

Regarding claim 1, Loehr et al. disclose a user equipment (UE) (Loehr et al. FIG. 1, UE 102 in relation to FIG. 2) comprising: one or more non-transitory computer-readable media (Loehr et al. FIG. 2, memory 204) having computer-executable instructions embodied thereon (Loehr et al. [0037] the memory may be a computer readable storage medium); and at least one processor (Loehr et al. FIG. 2, processor 202) coupled to the one or more non-transitory computer-readable media (Loehr et al. [0036] the processor is communicatively coupled to the memory), the at least one processor being configured to execute the computer-executable instructions (Loehr et al. [0036] the processor executes instructions stored in the memory) to: 
receive, by a Medium Access Control (MAC) entity of the UE (Loehr et al. [Tables 1 - 5] the MAC entity shall select a PRACH occasion randomly with equal probability amongst the PRACH occasions occurring simultaneously but on different subcarriers), an uplink (UL) grant in a Random Access Response (RAR) from a base station (Loehr et al. FIG. 1 BS 104 in relation to FIG. 3) during an ongoing random access procedure (Loehr et al. [0046] If a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity as described in Table 2), 
wherein the MAC entity comprises a Message 3 (Msg3) buffer (Loehr et al. [0045] if a UE applies CBRA and then switches to CFRA, a Message 3/Msg3 may have been generated and stored in a Message 3 buffer/Msg3 buffer), a multiplexing and assembly entity (Loehr et al. [see table 2] the UE may obtain the MAC PDU to transmit from the Multiplexing and assembly entity), and a Hybrid Automatic Repeat Request (HARQ) entity (Loehr et al. [0046] if a grant is received in a new Random Access response (RAR), the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity); 
obtain, by the HARQ entity, a first MAC Protocol Data Unit (PDU) from the Msg3 buffer after determining that at least one MAC PDU is in the Msg3 buffer (Loehr et al. [see table 2] if the uplink grant was received in a Random Access Response; or if the uplink grant is part of a bundle of the configured uplink grant, and may be used for initial transmission and if no MAC PDU has been obtained for this bundle; if there is a MAC PDU in the Msg3 buffer and the uplink grant was received in a Random Access Response; obtain the MAC PDU to transmit from the Msg3 buffer in relation to [0047] the MAC PDU from the Msg3 buffer may be obtained for transmission), 
wherein the first MAC PDU comprises a first type of MAC subPDU carrying a MAC Service Data Unit (SDU) and a second type of MAC subPDU carrying a MAC Control Element (CE) (Loehr et al. [0064] MAC subPDUs carrying MAC CEs or MAC subPDUs carrying MAC SDUs from a MAC PDU in a Msg3 buffer may be prioritized over any other data pending in a UE for transmission); and 
indicate to the multiplexing and assembly entity, by the HARQ entity, to discard the second type of MAC subPDU (Loehr et al. [0069] the UE may perform an LCP procedure according to the UL grant received within the RAR, thereby using MAC subPDUs from a MAC PDU stored in the Msg3 buffer as an input to the LCP procedure except MAC subPDUs containing a MAC CE or padding, using MAC subPDUs containing a MAC SDU as an input to the LCP procedure) and generate a second MAC PDU by including the first type of MAC subPDU [MAC-SDU] upon determining that a size of the UL grant is different from a size of the first MAC PDU (Loehr et al. [0069] the UE may instruct a multiplexing and assembly procedure to newly generate MAC CEs contained in the TB stored in the Msg3 buffer).
Loehr et al. does not expressly discloses the UL grant is associated with a HARQ process ID used for Msg3 transmission, wherein the HARQ process ID is HARQ process #0.
Yi et al. for example, from an analogous field of endeavor (Yi et al. [0097] at a given TTI, if an uplink grant is indicated for the TTI, the HARQ entity identifies the HARQ processes for which a transmission should take place and routes the received HARQ feedback (ACK/NACK information), MCS and resource, relayed by the physical layer, to the appropriate HARQ processes) discloses an UL grant is associated with a HARQ process ID used for Msg3 transmission (Yi et al. [0102] the UE shall deliver the MAC PDU and the uplink grant and the HARQ information to the identified HARQ process, and instruct the identified HARQ process to trigger a new transmission), wherein the HARQ process ID is HARQ process #0 (Yi et al. [0107] each HARQ process shall maintain a state variable CURRENT_TX_NB, which indicates the number of transmissions that have taken place for the MAC PDU currently in the buffer, and a state variable HARQ_FEEDBACK, which indicates the HARQ feedback for the MAC PDU currently in the buffer and when the HARQ process is established, CURRENT_TX_NB shall be initialized to 0).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine an UL grant is associated with a HARQ process ID used for Msg3 transmission, wherein the HARQ process ID is HARQ process #0 as taught by Yi et al. with the system of Loehr et al. in order to select the appropriate HARQ processes (Yi et al. [0097]).

Regarding claims 3, 13, Loehr et al. - Yi et al. disclose obtaining, by the HARQ entity, the second MAC PDU from the multiplexing and assembly entity (Loehr et al., [0067] the UE may indicate to a multiplexing and assembly entity to include MAC subPDUs from an obtained MAC PDU), and transmit, by the HARQ entity, the second MAC PDU to the base station (Loehr et al., [0067] the UE may indicate to a multiplexing and assembly entity to include MAC subPDUs from an obtained MAC PDU in a subsequent uplink transmission thereby prioritizing MAC subPDUs from the obtained MAC PDU (see also table 6)).

Regarding claims 4, 9, 14, 19, Loehr et al. - Yi et al. disclose the first MAC PDU further comprises a third type of MAC subPDU used for padding (Loehr et al., [0067] the UE takes all the MAC subPDUs from the TB stored in the Msg3 buffer, except possibly padding MAC subPDU), and the at least one processor is further configured to execute the computer-executable instructions to: indicate to the multiplexing and assembly entity, by the HARQ entity, to discard the third type of MAC subPDU from the first MAC PDU when the size of the UL grant is different from the size of the first MAC PDU (Loehr et al., [0067] the UE may perform an LCP procedure according to the UL grant received within the RAR, thereby using MAC subPDUs from a MAC PDU stored in the Msg3 buffer as an input to the LCP procedure except MAC subPDUs containing a MAC CE or padding).

Regarding claim 6, Loehr et al. disclose a user equipment (UE) (Loehr et al. FIG. 1, UE 102 in relation to FIG. 2) comprising: 
one or more non-transitory computer-readable media (Loehr et al. FIG. 2, memory 204) having computer-executable instructions embodied thereon (Loehr et al. [0037] the memory may be a computer readable storage medium); and 
at least one processor (Loehr et al. FIG. 2, processor 202) coupled to the one or more non-transitory computer-readable media (Loehr et al. [0036] the processor is communicatively coupled to the memory), the at least one processor being configured to execute the computer-executable instructions (Loehr et al. [0036] the processor executes instructions stored in the memory) to: 
receive an uplink (UL) grant in a Random Access Response (RAR) from a base station(Loehr et al. FIG. 1 BS 104 in relation to FIG. 3) during an ongoing random access procedure (Loehr et al. [0046] If a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity as described in Table 2); 
obtain a first Medium Access Control (MAC) Protocol Data Unit (PDU) from a Message 3 (Msg3) buffer of the UE after determining that at least one MAC PDU 1s in the Msg3 buffer (Loehr et al. [see table 2] if the uplink grant was received in a Random Access Response; or if the uplink grant is part of a bundle of the configured uplink grant, and may be used for initial transmission and if no MAC PDU has been obtained for this bundle; if there is a MAC PDU in the Msg3 buffer and the uplink grant was received in a Random Access Response; obtain the MAC PDU to transmit from the Msg3 buffer in relation to [0047] the MAC PDU from the Msg3 buffer may be obtained for transmission), 
wherein the first MAC PDU comprises a first type of MAC subPDU carrying a MAC Service Data Unit (SDU) and a second type of MAC subPDU carrying a MAC Control Element (CE) (Loehr et al. [0064] MAC subPDUs carrying MAC CEs or MAC subPDUs carrying MAC SDUs from a MAC PDU in a Msg3 buffer may be prioritized over any other data pending in a UE for transmission); and 
discard the second type of MAC subPDU (Loehr et al. [0069] the UE may perform an LCP procedure according to the UL grant received within the RAR, thereby using MAC subPDUs from a MAC PDU stored in the Msg3 buffer as an input to the LCP procedure except MAC subPDUs containing a MAC CE or padding, using MAC subPDUs containing a MAC SDU as an input to the LCP procedure) and generate a second MAC PDU by including the first type of MAC subPDU upon determining that a size of the UL grant is different from a size of the first MAC PDU (Loehr et al. [0069] the UE may instruct a multiplexing and assembly procedure to newly generate MAC CEs contained in the TB stored in the Msg3 buffer). 
Loehr et al. does not expressly discloses the UL grant is associated with a HARQ process ID used for Msg3 transmission, wherein the HARQ process ID is HARQ process #0.
Yi et al. for example, from an analogous field of endeavor (Yi et al. [0097] at a given TTI, if an uplink grant is indicated for the TTI, the HARQ entity identifies the HARQ processes for which a transmission should take place and routes the received HARQ feedback (ACK/NACK information), MCS and resource, relayed by the physical layer, to the appropriate HARQ processes) discloses an UL grant is associated with a HARQ process ID used for Msg3 transmission (Yi et al. [0102] the UE shall deliver the MAC PDU and the uplink grant and the HARQ information to the identified HARQ process, and instruct the identified HARQ process to trigger a new transmission), wherein the HARQ process ID is HARQ process #0 (Yi et al. [0107] each HARQ process shall maintain a state variable CURRENT_TX_NB, which indicates the number of transmissions that have taken place for the MAC PDU currently in the buffer, and a state variable HARQ_FEEDBACK, which indicates the HARQ feedback for the MAC PDU currently in the buffer and when the HARQ process is established, CURRENT_TX_NB shall be initialized to 0).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine an UL grant is associated with a HARQ process ID used for Msg3 transmission, wherein the HARQ process ID is HARQ process #0 as taught by Yi et al. with the system of Loehr et al. in order to select the appropriate HARQ processes (Yi et al. [0097]).

Regarding claim 8, 18, Loehr et al. - Yi et al. disclose transmitting the second MAC PDU to the base station (Loehr et al., [0072] indicating to a multiplexing and assembly entity to include medium access control sub-protocol data units carrying medium access control service data units from the obtained medium access control protocol data unit in a subsequent uplink transmission (see also table 6)).

Regarding claim 11, Loehr et al. discloses a method for random access performed by a UE (Loehr et al., FIG. 1, remote unit/UE 102, in relation to FIG. 2), the method comprising: 
receiving, by a Medium Access Control (MAC) entity of the UE (Loehr et al. [Tables 1 - 5] the MAC entity shall select a PRACH occasion randomly with equal probability amongst the PRACH occasions occurring simultaneously but on different subcarriers), an uplink (UL) grant in a Random Access Response (RAR) from a base station (Loehr et al. FIG. 1 BS 104 in relation to FIG. 3) during an ongoing random access procedure (Loehr et al. [0046] If a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity as described in Table 2), wherein the MAC entity comprises a Message 3 (Msg3) buffer (Loehr et al. [0045] if a UE applies CBRA and then switches to CFRA, a Message 3/Msg3 may have been generated and stored in a Message 3 buffer/Msg3 buffer), a multiplexing and assembly entity (Loehr et al. [see table 2] the UE may obtain the MAC PDU to transmit from the Multiplexing and assembly entity), and a Hybrid Automatic Repeat Request (HARQ) entity (Loehr et al. [0046] if a grant is received in a new Random Access response (RAR), the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity); 
obtaining, by the HARQ entity, a first MAC Protocol Data Unit (PDU) from the Msg3 buffer after determining that at least one MAC PDU is in the Msg3 buffer (Loehr et al. [see table 2] if the uplink grant was received in a Random Access Response; or if the uplink grant is part of a bundle of the configured uplink grant, and may be used for initial transmission and if no MAC PDU has been obtained for this bundle; if there is a MAC PDU in the Msg3 buffer and the uplink grant was received in a Random Access Response; obtain the MAC PDU to transmit from the Msg3 buffer in relation to [0047] the MAC PDU from the Msg3 buffer may be obtained for transmission), wherein the first MAC PDU comprises a first type of MAC subPDU carrying a MAC Service Data Unit (SDU) and a second type of MAC subPDU carrying a MAC Control Element (CE) (Loehr et al. [0064] MAC subPDUs carrying MAC CEs or MAC subPDUs carrying MAC SDUs from a MAC PDU in a Msg3 buffer may be prioritized over any other data pending in a UE for transmission); and 
indicating to the multiplexing and assembly entity, by the HARQ entity, to discard the second type of MAC subPDU (Loehr et al. [0069] the UE may perform an LCP procedure according to the UL grant received within the RAR, thereby using MAC subPDUs from a MAC PDU stored in the Msg3 buffer as an input to the LCP procedure except MAC subPDUs containing a MAC CE or padding, using MAC subPDUs containing a MAC SDU as an input to the LCP procedure) and generate a second MAC PDU by including the first type of MAC subPDU upon determining that a size of the UL grant is different from a size of the first MAC PDU (Loehr et al. [0069] the UE may instruct a multiplexing and assembly procedure to newly generate MAC CEs contained in the TB stored in the Msg3 buffer).
Loehr et al. does not expressly discloses the UL grant is associated with a HARQ process ID used for Msg3 transmission, wherein the HARQ process ID is HARQ process #0.
Yi et al. for example, from an analogous field of endeavor (Yi et al. [0097] at a given TTI, if an uplink grant is indicated for the TTI, the HARQ entity identifies the HARQ processes for which a transmission should take place and routes the received HARQ feedback (ACK/NACK information), MCS and resource, relayed by the physical layer, to the appropriate HARQ processes) discloses an UL grant is associated with a HARQ process ID used for Msg3 transmission (Yi et al. [0102] the UE shall deliver the MAC PDU and the uplink grant and the HARQ information to the identified HARQ process, and instruct the identified HARQ process to trigger a new transmission), wherein the HARQ process ID is HARQ process #0 (Yi et al. [0107] each HARQ process shall maintain a state variable CURRENT_TX_NB, which indicates the number of transmissions that have taken place for the MAC PDU currently in the buffer, and a state variable HARQ_FEEDBACK, which indicates the HARQ feedback for the MAC PDU currently in the buffer and when the HARQ process is established, CURRENT_TX_NB shall be initialized to 0).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine an UL grant is associated with a HARQ process ID used for Msg3 transmission, wherein the HARQ process ID is HARQ process #0 as taught by Yi et al. with the system of Loehr et al. in order to select the appropriate HARQ processes (Yi et al. [0097]).

Regarding claim 16, Loehr et al. discloses a method for random access performed by a UE (Loehr et al., FIG. 1, remote unit/UE 102, in relation to FIG. 2), the method comprising: 
receiving an uplink (UL) grant in a Random Access Response (RAR) from a base station (Loehr et al. FIG. 1 BS 104 in relation to FIG. 3) during an ongoing random access procedure (Loehr et al. [0046] If a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity as described in Table 2); 
obtaining a first Medium Access Control (MAC) Protocol Data Unit (PDU) from a Message 3 (Msg3) buffer of the UE after determining that at least one MAC PDU is in the Msg3 buffer (Loehr et al. [see table 2] if the uplink grant was received in a Random Access Response; or if the uplink grant is part of a bundle of the configured uplink grant, and may be used for initial transmission and if no MAC PDU has been obtained for this bundle; if there is a MAC PDU in the Msg3 buffer and the uplink grant was received in a Random Access Response; obtain the MAC PDU to transmit from the Msg3 buffer in relation to [0047] the MAC PDU from the Msg3 buffer may be obtained for transmission), 
wherein the first MAC PDU comprises a first type of MAC subPDU carrying a MAC Service Data Unit (SDU) and a second type of MAC subPDU carrying a MAC Control Element (CE) (Loehr et al. [0064] MAC subPDUs carrying MAC CEs or MAC subPDUs carrying MAC SDUs from a MAC PDU in a Msg3 buffer may be prioritized over any other data pending in a UE for transmission); and 
discarding the second type of MAC subPDU (Loehr et al. [0069] the UE may perform an LCP procedure according to the UL grant received within the RAR, thereby using MAC subPDUs from a MAC PDU stored in the Msg3 buffer as an input to the LCP procedure except MAC subPDUs containing a MAC CE or padding, using MAC subPDUs containing a MAC SDU as an input to the LCP procedure) and generating a second MAC PDU by including the first type of MAC subPDU upon determining that a size of the UL grant is different from a size of the first MAC PDU (Loehr et al. [0069] the UE may instruct a multiplexing and assembly procedure to newly generate MAC CEs contained in the TB stored in the Msg3 buffer).
Loehr et al. does not expressly discloses the UL grant is associated with a HARQ process ID used for Msg3 transmission, wherein the HARQ process ID is HARQ process #0.
Yi et al. for example, from an analogous field of endeavor (Yi et al. [0097] at a given TTI, if an uplink grant is indicated for the TTI, the HARQ entity identifies the HARQ processes for which a transmission should take place and routes the received HARQ feedback (ACK/NACK information), MCS and resource, relayed by the physical layer, to the appropriate HARQ processes) discloses an UL grant is associated with a HARQ process ID used for Msg3 transmission (Yi et al. [0102] the UE shall deliver the MAC PDU and the uplink grant and the HARQ information to the identified HARQ process, and instruct the identified HARQ process to trigger a new transmission), wherein the HARQ process ID is HARQ process #0 (Yi et al. [0107] each HARQ process shall maintain a state variable CURRENT_TX_NB, which indicates the number of transmissions that have taken place for the MAC PDU currently in the buffer, and a state variable HARQ_FEEDBACK, which indicates the HARQ feedback for the MAC PDU currently in the buffer and when the HARQ process is established, CURRENT_TX_NB shall be initialized to 0).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine an UL grant is associated with a HARQ process ID used for Msg3 transmission, wherein the HARQ process ID is HARQ process #0 as taught by Yi et al. with the system of Loehr et al. in order to select the appropriate HARQ processes (Yi et al. [0097]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tsai et al. (US 20180324641 A1) is cited to show a UE that duplicates a data unit into a first data unit and a second data unit and constructs a second Radio Link Control (RLC) Packet Data Unit (PDU) used for transmitting the second data unit and the second data unit is a second RLC Service Data Unit (SDU), where the UE receives a control command from a network node that is used to deactivate the data duplication and the UE discards the second RLC PDU if the second RLC PDU includes the second RLC SDU, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416